Order entered March 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00011-CR
                                       No. 05-15-00012-CR
                                       No. 05-15-00013-CR

                             BERNARD JEROME COY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F12-53722-W, F14-70104-W, F14-70105-W

                                             ORDER
        The Court GRANTS court reporter Karren Jones’s March 13, 2015 request for an

extension of time to file the reporter’s record. We ORDER Ms. Jones to file the complete

reporter’s record, including all exhibits admitted into evidence, within THIRTY DAYS of the

date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Karren Jones, and to counsel for all parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE